DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 8-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adey (A mill-based instrument and software system for dissecting slide-mounted tissue that provides digital guidance and documentation, BMC Clinical Pathology, (2013), p. 29, Vol. 13 No 1)
Regarding claim 1, Adey teaches a computer-implemented method for combined digital pathology and meso- dissection comprising the steps: mapping annotations from a first image to one or more of a plurality of adjacent images including a milling image; and subsequently dissecting a milling slide corresponding to the milling image based on the annotations; wherein the annotations are mapped to a live-image of the milling slide.  (Refer to abstract and Figure 4 description)
Regarding claims 3 and 4, the first image and the plurality of adjacent images correspond to different serial sections of a tissue block and the one or more milling annotations indicate regions of interest of a tissue specimen, said tissue specimen being one of a plurality of different serial sections of derived from a tissue block, and wherein said one or more milling annotations are generated on a workstation coupled to a scanner for scanning said tissue specimen. (Refer to abstract and Figure 4 description)
Regarding claim 8, the annotations are mapped using a same-marker registration operation.  (Refer to Figure 4 description)
Regarding claim 9, the annotations are mapped using an inter-marker registration operation. Figure 4 description)
Regarding claim 10, each different serial section is disposed on a different substrate.  (Refer to Figures 4 and 5)
Regarding claim 11, generating a milling annotation. (Refer to Figures 4 and 5)
Regarding claim 12, a milling specimen disposed on a milling slide comprising: mapping one or more first annotations from a first image of a first specimen to a milling image corresponding to the milling specimen disposed on the milling slide, wherein the first specimen and the milling specimen comprise different serial sections derived from a single tissue block; and dissecting the milling specimen disposed on the milling slide based on the one or more first annotations mapped to the milling image.  (Refer to abstract and Figure 4 description)
Regarding claim 13, the milling image comprises a live image. (Refer to abstract and Figure 4 description)
Regarding claim 14, the milling image is a stored image. (Refer to abstract and Figure 4 description)
Regarding claim 15, mapping the one or more first annotations from the first image to a second image of a second specimen, wherein the second specimen is derived from the single tissue block and differs from the serial sections corresponding to the first specimen and milling specimen. (Refer to abstract and Figure 4 description)
Regarding claim 16, the mapping of the one or more first annotations is performed using an inter-marker registration algorithm.  (Refer to Figures 4 and 5)
Regarding claim 17, the mapping of the one or more first annotations is performed using a same-marker registration algorithm. (Refer to Figures 4 and 5)
Regarding claim 18, the milling specimen disposed on the milling slide is unstained.  (Refer to Figure 4)
Regarding claim 19, the first specimen is stained for the presence of one or more biomarkers. (Refer to Figures 4 and 5)
Regarding claim 20, the first specimen is stained with a counterstain.  (Refer to Figure 5)
Regarding claim 21, the counterstain is H&E. (Refer to Figure 5)
Regarding claim 22, mapping one or more additional annotations from one or more additional images to the milling image.  (Refer to Figure 4)
Regarding claim 23, each of the one or more additional images correspond to one or more additional specimens derived from the tissue block, wherein each of the one or more additional specimens are stained for the presence of a different biomarker.  (Refer to Figures 4 and 5)
Regarding claim 24, detecting at least one of a tumor region or a lymphatic region in the first image using an automated image analysis operation.  (Refer to Figure 6)
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798